ACCEPTED
                                                                                      04-14-00820-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                2/20/2015 11:53:49 PM
                                                                                        KEITH HOTTLE
                                                                                               CLERK

                              NO. 04-14-00820-CV

                                                                      FILED IN
                   IN THE FOURTH COURT OF APPEALS              4th COURT OF APPEALS
                          SAN ANTONIO, TEXAS                    SAN ANTONIO, TEXAS
                                                              02/20/2015 11:53:49 PM
                                                                 KEITH E. HOTTLE
                                                                       Clerk
                BUDDY CASTEEL AND JARET B. CASTEEL

                                        V.

              AMELIA STAYTON AND MELISSA RAY BAUGH


            APPELLANTS’ UNOPPOSED SECOND MOTION
          FOR EXTENSION OF TIME TO FILE OPENING BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Appellants, BUDDY CASTEEL AND JARET B. CASTEEL, respectfully

present their Second Motion for Extension of Time to file their Opening Brief

under TEX. R. APP. P. 38.6(d), and would respectfully show the Court as follows:

                                        I.

      This is an accelerated appeal. Appellants’ Brief was due on February 19,

2015 and this Court stated it would not grant leave to file the brief beyond that

time barring exigent circumstances.

                                        II.

      On February 18, 2015, the undersigned’s son for whom he has full custody

broke his elbow from being hit by a baseball at school. The undersigned then was
out of the office on February 19, 2015 attending to his son first at an urgent care

clinic and then at an orthopedist. This was a totally unforeseen circumstance that

delayed completion of the brief that day.

                                         III.

      In light of this unforeseen circumstance, Appellants ask this Court to extend

the time to file Appellants’ Opening Brief for one day up to and including

February 20, 2015.

                                         IV.

      This motion is not brought for purposes of delay but solely that justice may

be served.

      WHEREFORE,          PREMISES          CONSIDERED,       Appellants    BUDDY

CASTEEL AND JARET B. CASTEEL ask the Court to extend the time to file

their opening brief one day until February 20, 2015. Appellants pray for such

other relief to which they may be entitled consistent with this Court’s decision.




                                            2
    Respectfully submitted,


    /s/ Christopher J. Deeves
    CHRISTOPHER J. DEEVES
    State Bar No. 00790575

    THE LAW OFFICE OF
    CHRISTOPHER DEEVES, P.C.
    1370 Pantheon Way, Suite 110
    San Antonio, Texas 78232
    (210) 445-8807
    (210) 501-0915 (fax)
    e-mail: chrisdeeves@att.net

    ATTORNEY FOR
    APPELLANTS
    BUDDY CASTEEL AND
    JARET B. CASTEEL




3
                     CERTIFICATE OF CONFERENCE

     The undersigned hereby certifies that he conferred with opposing counsel for
Appellees on February 19, 2015 and this motion is not opposed.
     .

                                                 /s/ Christopher J. Deeves
                                                 CHRISTOPHER J. DEEVES

                        CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and foregoing
document was served as indicated to the following counsel of record listed below
on February 20, 2015:

Bobby Jack Rushing
The Rushing Law Firm, PLLC
808 London St.
Castroville, TX 78009

Via Facsimile or Electronic Service:
ATTORNEY FOR APPELLEES
AMELIA STAYTON AND MELISSA RAY BAUGH



                                                 /s/ Christopher J. Deeves
                                                 CHRISTOPHER J. DEEVES




                                       4